PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,446,021
Issue Date: 15 Oct 2019
Application No. 15/327,514
Filing or 371(c) Date: 19 Jan 2017
Attorney Docket No. 673P4
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the RENEWED PETITION UNDER 37 C.F.R. § 1.183 TO SUSPEND THE RULES IN ORDER TO PERMIT CORRECTION OF ASSIGNEE NAME ON ISSUED PATENT, filed November 12, 2021, which requests the Office correct the assignee’s name by way of a certificate of correction.  

The petition under 37 CFR 1.183 is DISMISSED.

The petition under 37 CFR 3.81(b) GRANTED. 

Petitioner states that an incorrect assignee was listed on the PTOL-85b, filed September 6, 2019.
The correct assignee is Transoft Technologies, Inc. of Richmond, Canada. The correct assignee was recorded in the Office on June 2, 2017, prior to October 15, 2019, the date the patent issued.
Petitioner requests that a certificate of correction be issued to reflect the correct assignee on the front page of the Letters Patent.   

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee: Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in 
§ 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a) and the processing fee set forth in § 1.17(i) of this chapter


The request complies with the provisions of 37 CFR 3.81(b). An assignment to Transoft Technologies, Inc. was recorded prior to issuance of the patent. Petitioner has paid the required $70 processing fee and submitted a draft certificate of correction listing the correct assignee, accompanied by the required $160 certificate of correction fee. Accordingly, as the request complies with the provisions of 37 CFR 3.81(b), it would be appropriate for a certificate of correction to be processed.  

Petitioner paid a second $70 processing fee and $160 certificate of correction fee with the present renewed petition. These fees have been refunded in the manner in which they were paid. 

Inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.  Any questions concerning the issuance of a certificate of correction should be directed to the Certificates of Correction Branch at (571) 272-4200.

This matter is being referred to the Certificates of Correction Branch for issuance of a certificate of correction listing Transoft Technologies, Inc. as the assignee.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET